Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 1 of 401 PageID: 1



Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, NJ 07102-5426
(973) 286-6700
clizza@saul.com

Attorneys for Plaintiff
Celgene Corporation

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


CELGENE CORPORATION,
                                                   Civil Action No. ________________
               Plaintiff,
       v.                                          COMPLAINT FOR
                                                   PATENT INFRINGEMENT
CIPLA LIMITED,
                                                   (Filed Electronically)
               Defendant.



       Plaintiff Celgene Corporation (“Celgene”), by its undersigned attorneys, for its

Complaint against defendant Cipla Limited (“Cipla”) alleges as follows:

                                     Nature of the Action

       1.      This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. §100, et seq., arising from Cipla’s filing of an Abbreviated New Drug

Application (“ANDA”) No. 213165 (“Cipla’s ANDA”) with the United States Food and Drug

Administration (“FDA”) seeking approval to commercially market generic versions of Celgene’s

5 mg, 10 mg, 15 mg, 20 mg, and 25 mg REVLIMID® drug products prior to the expiration of

United States Patent Nos. 7,465,800 (“the ʼ800 patent”); 7,855,217 (“the ʼ217 patent”);

7,968,569 (“the ʼ569 patent”); 8,530,498 (“the ʼ498 patent”); 8,648,095 (“the ʼ095 patent”);




                                               1
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 2 of 401 PageID: 2



9,101,621 (“the ʼ621 patent”); 9,101,622 (“the ʼ622 patent”); 7,189,740 (“the ’740 patent”);

8,404,717 (“the ’717 patent); and 9,056,120 (“the ’120 patent), all owned by Celgene

(collectively, “the patents-in-suit”).

                                            The Parties

        2.      Plaintiff Celgene is a biopharmaceutical company committed to improving the

lives of patients worldwide. Celgene focuses on, and invests heavily in, the discovery and

development of products for the treatment of severe and life-threatening conditions. Celgene is a

world leader in the treatment of many such diseases, including cancer. Celgene is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 86 Morris Avenue, Summit, New Jersey 07901.

        3.      On information and belief, Defendant Cipla Limited is a corporation organized

and existing under the laws of India, maintaining its headquarters at Cipla House, Peninsula

Business Park, Ganpatrao Kadam Marg, Lower Parel, Mumbai – 400 013, India.

                                         The Patents-in-Suit

        4.      On December 16, 2008, the United States Patent and Trademark Office

(“USPTO”) duly and lawfully issued the ’800 patent, entitled, “Polymorphic Forms of 3-(4-

amino-1-oxo-1,3 dihydro-isoindol-2-yl)-piperidine-2,6-dione,” to Celgene as assignee. A copy

of the ’800 patent is attached hereto as Exhibit A.

        5.      On December 21, 2010, the USPTO duly and lawfully issued the ’217 patent,

entitled, “Polymorphic Forms of 3-(4-amino-1-oxo-1,3 dihydro-isoindol-2-yl)-piperidine-2,6-

dione,” to Celgene as assignee. A copy of the ’217 patent is attached hereto as Exhibit B.

        6.      On June 28, 2011, the USPTO duly and lawfully issued the ’569 patent, entitled,

“Methods For Treatment of Multiple Myeloma Using 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-




                                                 2
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 3 of 401 PageID: 3



yl)-piperidine-2,6-dione,” to Celgene as assignee. A copy of the ’569 patent is attached hereto as

Exhibit C.

        7.       On September 10, 2013, the USPTO duly and lawfully issued the ’498 patent,

entitled, “Methods For Treating Multiple Myeloma With 3-(4-amino-1-oxo-1,3-dihydroisoindol-

2-yl) piperidine-2,6-dione,” to Celgene as assignee. A copy of the ’498 patent is attached hereto

as Exhibit D.

        8.       On February 11, 2014, the USPTO duly and lawfully issued the ’095 patent,

entitled,     “Methods   For   Treating   Multiple    Myeloma     Using    3-(4-amino-1-oxo-1,3-

dihydroisoindol-2-yl)-piperidine-2,6-dione In Combination With Proteasome Inhibitor,” to

Celgene as assignee. A copy of the ’095 patent is attached hereto as Exhibit E.

        9.       On August 11, 2015, the USPTO duly and lawfully issued the ’621 patent,

entitled, “Methods For Treating Multiple Myeloma With 3-(4-amino-1-oxo-1,3-dihydro-

isoindol-2-yl)-piperidine-2,6-dione After Stem Cell Transplantation,” to Celgene as assignee. A

copy of the ’621 patent is attached hereto as Exhibit F.

        10.      On August 11, 2015, the USPTO duly and lawfully issued the ’622 patent,

entitled, “Methods For Treating Newly-Diagnosed Multiple Myeloma 3-(4-amino-1-oxo-1,3-

dihydro-isoindol-2-yl)-piperidine-2,6-dione In Combination With Dexamethasone,” to Celgene

as assignee. A copy of the ’622 patent is attached hereto as Exhibit G.

        11.      On March 13, 2007, the United States Patent and Trademark Office (“USPTO”)

duly and lawfully issued the ’740 patent, entitled, “Methods of Using 3-(4-amino-oxo-1,3-

dihydro-isoindol-2-yl)-piperidine-2,6-dione    for    the   Treatment     and     Management   of

Myelodysplastic Syndromes,” to Celgene as assignee. A copy of the ’740 patent is attached

hereto as Exhibit H.




                                                 3
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 4 of 401 PageID: 4



       12.     On March 26, 2013, the USPTO duly and lawfully issued the ʼ717 patent,

entitled, “Methods of Treating Myelodysplastic Syndromes Using Lenalidomide,” to Celgene as

assignee. A copy of the ʼ717 patent is attached hereto as Exhibit I.

       13.     On June 16, 2015, the USPTO duly and lawfully issued the ʼ120 patent, entitled,

“Methods of Treating Myelodysplastic Syndromes with a Combination Therapy Using

Lenalidomide and Azacitidine,” to Celgene as assignee. A copy of the ʼ120 patent is attached

hereto as Exhibit J.

                                 The Revlimid® Drug Product

       14.     Celgene holds an approved New Drug Application (“NDA”) under Section 505(a)

of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for lenalidomide

capsules (NDA No. 21-880), which it sells under the trade name REVLIMID®. The claims of the

patents-in-suit cover, inter alia, solid forms of lenalidomide, pharmaceutical compositions

containing lenalidomide, and methods of use and administration of lenalidomide or

pharmaceutical compositions containing lenalidomide.

       15.     Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the patents-in-

suit are listed in the FDA publication, “Approved Drug Products with Therapeutic Equivalence

Evaluations” (the “Orange Book”), with respect to REVLIMID®.

       16.     The labeling for REVLIMID® instructs and encourages physicians, pharmacists, and

other healthcare workers and patients to administer REVLIMID® according to one or more of the

methods claimed in the patents-in-suit.

                                    Jurisdiction and Venue

       17.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.




                                                4
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 5 of 401 PageID: 5



        18.     This Court has personal jurisdiction over Cipla by virtue of, inter alia, its

systematic and continuous contacts with the State of New Jersey. On information and belief,

Cipla is in the business of, among other things, manufacturing, marketing, importing, offering for

sale, and selling pharmaceutical products, including generic drug products, throughout the

United States, including in this Judicial District.       On information and belief, Cipla has

purposefully conducted and continues to conduct business in this Judicial District, including the

purposeful sale and distribution of drug products. This Judicial District is a likely destination for

the generic drug products described in Cipla’s ANDA.

        19.     On information and belief, Cipla derives substantial revenue from directly or

indirectly selling generic pharmaceutical products and/or active pharmaceutical ingredient(s)

used in various generic pharmaceutical products sold throughout the United States, including in

this Judicial District.

        20.     On information and belief, Cipla participated in the preparation and/or filing of

ANDA No. 213165, and as described below, provided notice of its ANDA filing in New Jersey.

        21.     This Court also has personal jurisdiction over Cipla because, inter alia, it has

committed an act of patent infringement under 35 U.S.C. § 271(e)(2), and has sent notice of that

infringement to Celgene in the State of New Jersey. On information and belief, Cipla intends a

future course of conduct that includes acts of patent infringement in New Jersey. These acts

have led and will continue to lead to foreseeable harm and injury to Celgene in New Jersey and

in this Judicial District.

        22.     On information and belief, Cipla has previously been sued in this Judicial District

and has not challenged personal jurisdiction. See, e.g., Celgene Corporation v. Cipla Limited,

Civil Action No. 18-8964 (SDW)(LDW) (D.N.J.); Celgene Corporation v. Cipla Limited, Civil




                                                 5
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 6 of 401 PageID: 6



Action No. 17-6163 (SDW)(LDW) (D.N.J.); AstraZeneca AB, et al. v. Cipla Limited, et al., No.

16-9583 (RMB)(JS) (D.N.J.); Merck, Sharp & Dohme Corp., et al. v. Cipla USA, Inc., et al., No.

13-4017 (JBS)(AMD) (D.N.J.); Prometheus Labs., Inc. v. Roxane Labs., Inc., et al., No. 11-1241

(KM)(MAH) (D.N.J.); and AstraZeneca AB v. Ivax Corp., et al., No. 08-4993 (JAP)(TJB)

(D.N.J.).

       23.     Cipla has further availed itself of the jurisdiction of this Court by previously

asserting counterclaims in this jurisdiction. See, e.g., Celgene Corporation v. Cipla Limited,

Civil Action No. 18-8964 (SDW)(LDW) (D.N.J.); Celgene Corporation v. Cipla Limited, Civil

Action No. 17-6163 (SDW)(LDW) (D.N.J.); AstraZeneca AB, et al. v. Cipla Limited, et al., No.

16-9583 (RMB)(JS) (D.N.J.); Abraxis Bioscience, LLC & Celgene Corp. v. Cipla Ltd., No. 16-

9074 (JMV)(MF) (D.N.J.); Merck, Sharp & Dohme Corp., et al. v. Cipla USA, Inc., et al., No.

13-4017 (JBS)(AMD) (D.N.J.); and Prometheus Labs., Inc. v. Roxane Labs., Inc., et al., No. 11-

1241 (KM)(MAH) (D.N.J.).

       24.     Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and/or

1400(b).

                                 Acts Giving Rise To This Suit

       25.     Pursuant to Section 505 of the FFDCA, Cipla filed Cipla’s ANDA seeking

approval to engage in the commercial manufacture, use, sale, offer for sale, or importation into

the United States of 5 mg, 10 mg, 15 mg, 20 mg, and 25 mg lenalidomide capsules (“Cipla’s

Proposed Products”), before the patents-in-suit expire.

       26.     On information and belief, following FDA approval of Cipla’s ANDA, Cipla will

make, use, sell, or offer to sell Cipla’s Proposed Products throughout the United States, or import

such generic products into the United States.




                                                6
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 7 of 401 PageID: 7



        27.     On information and belief, in connection with the filing of its ANDA as described

above, Cipla provided a written certification to the FDA pursuant to Section 505 of the FFDCA,

21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Cipla’s Paragraph IV Certification”), alleging that the claims

of the patents-in-suit are invalid, unenforceable, and/or will not be infringed by the activities

described in Cipla’s ANDA.

        28.     No earlier than May 30, 2019, Cipla sent written notice of its Paragraph IV

Certification to Celgene (“Cipla’s Notice Letter”). Cipla’s Notice Letter alleged that the claims

of the patents-in-suit are invalid, unenforceable, and/or will not be infringed by the activities

described in Cipla’s ANDA. Cipla’s Notice Letter also informed Celgene that Cipla seeks

approval to market Cipla’s Proposed Products before the patents-in-suit expire.               Cipla

specifically directed Cipla’s Notice Letter to Celgene’s headquarters in Summit, New Jersey, in

this Judicial District.

                            Count I: Infringement of the ʼ800 Patent

        29.     Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        30.     Cipla’s submission of its ANDA to engage in the commercial manufacture, use,

sale, offer for sale, or importation into the United States of Cipla’s Proposed Products, prior to

the expiration of the ’800 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

        31.     There is a justiciable controversy between the parties hereto as to the infringement

of the ’800 patent.




                                                 7
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 8 of 401 PageID: 8



          32.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

infringe one or more claims of the ’800 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Cipla’s Proposed Products in the United States.

          33.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

induce infringement of one or more claims of the ’800 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

States.     On information and belief, upon FDA approval of Cipla’s ANDA, Cipla will

intentionally encourage acts of direct infringement with knowledge of the ’800 patent and

knowledge that its acts are encouraging infringement.

          34.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

contributorily infringe one or more claims of the ’800 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

States. On information and belief, Cipla has had and continues to have knowledge that Cipla’s

Proposed Products are especially adapted for a use that infringes one or more claims of the ’800

patent and that there is no substantial non-infringing use for Cipla’s Proposed Products.

          35.   Celgene will be substantially and irreparably damaged and harmed if Cipla’s

infringement of the ’800 patent is not enjoined.

          36.   Celgene does not have an adequate remedy at law.

          37.   This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count II: Infringement of the ʼ217 Patent

          38.   Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.




                                                   8
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 9 of 401 PageID: 9



          39.   Cipla’s submission of its ANDA to engage in the commercial manufacture, use,

sale, offer for sale, or importation into the United States of Cipla’s Proposed Products, prior to

the expiration of the ’217 patent, constitutes infringement of one or more of the claims of that

patent under 35 U.S.C. § 271(e)(2)(A).

          40.   There is a justiciable controversy between the parties hereto as to the infringement

of the ’217 patent.

          41.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

infringe one or more claims of the ’217 patent under 35 U.S.C. § 271(a) by making, using,

offering to sell, selling, and/or importing Cipla’s Proposed Products in the United States.

          42.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

induce infringement of one or more claims of the ’217 patent under 35 U.S.C. § 271(b) by

making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

States.     On information and belief, upon FDA approval of Cipla’s ANDA, Cipla will

intentionally encourage acts of direct infringement with knowledge of the ’217 patent and

knowledge that its acts are encouraging infringement.

          43.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

contributorily infringe one or more claims of the ’217 patent under 35 U.S.C. § 271(c) by

making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

States. On information and belief, Cipla has had and continues to have knowledge that Cipla’s

Proposed Products are especially adapted for a use that infringes one or more claims of the ’217

patent and that there is no substantial non-infringing use for Cipla’s Proposed Products.

          44.   Celgene will be substantially and irreparably damaged and harmed if Cipla’s

infringement of the ’217 patent is not enjoined.




                                                   9
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 10 of 401 PageID: 10



           45.   Celgene does not have an adequate remedy at law.

           46.   This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count III: Infringement of the ʼ569 Patent

           47.   Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

           48.   Cipla’s submission of its ANDA to engage in the commercial manufacture, use,

 sale, offer for sale, or importation into the United States of Cipla’s Proposed Products, prior to

 the expiration of the ’569 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

           49.   There is a justiciable controversy between the parties hereto as to the infringement

 of the ’569 patent.

           50.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 infringe one or more claims of the ’569 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Cipla’s Proposed Products in the United States.

           51.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 induce infringement of one or more claims of the ’569 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States.     On information and belief, upon FDA approval of Cipla’s ANDA, Cipla will

 intentionally encourage acts of direct infringement with knowledge of the ’569 patent and

 knowledge that its acts are encouraging infringement.

           52.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 contributorily infringe one or more claims of the ’569 patent under 35 U.S.C. § 271(c) by




                                                  10
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 11 of 401 PageID: 11



 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States. On information and belief, Cipla has had and continues to have knowledge that Cipla’s

 Proposed Products are especially adapted for a use that infringes one or more claims of the ’569

 patent and that there is no substantial non-infringing use for Cipla’s Proposed Products.

         53.     Celgene will be substantially and irreparably damaged and harmed if Cipla’s

 infringement of the ’569 patent is not enjoined.

         54.     Celgene does not have an adequate remedy at law.

         55.     This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count IV: Infringement of the ’498 Patent

         56.     Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

         57.     Cipla’s submission of its ANDA to engage in the commercial manufacture, use,

 sale, offer for sale, or importation into the United States of Cipla’s Proposed Products, prior to

 the expiration of the ’498 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

         58.     There is a justiciable controversy between the parties hereto as to the infringement

 of the ’498 patent.

         59.     Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 infringe one or more claims of the ’498 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Cipla’s Proposed Products in the United States.

         60.     Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 induce infringement of one or more claims of the ’498 patent under 35 U.S.C. § 271(b) by




                                                    11
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 12 of 401 PageID: 12



 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States.     On information and belief, upon FDA approval of Cipla’s ANDA, Cipla will

 intentionally encourage acts of direct infringement with knowledge of the ’498 patent and

 knowledge that its acts are encouraging infringement.

           61.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 contributorily infringe one or more claims of the ’498 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States. On information and belief, Cipla has had and continues to have knowledge that Cipla’s

 Proposed Products are especially adapted for a use that infringes one or more claims of the ’498

 patent and that there is no substantial non-infringing use for Cipla’s Proposed Products.

           62.   Celgene will be substantially and irreparably damaged and harmed if Cipla’s

 infringement of the ’498 patent is not enjoined.

           63.   Celgene does not have an adequate remedy at law.

           64.   This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count V: Infringement of the ʼ095 Patent

           65.   Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

           66.   Cipla’s submission of its ANDA to engage in the commercial manufacture, use,

 sale, offer for sale, or importation into the United States of Cipla’s Proposed Products, prior to

 the expiration of the ’095 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).




                                                    12
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 13 of 401 PageID: 13



           67.   There is a justiciable controversy between the parties hereto as to the infringement

 of the ’095 patent.

           68.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 infringe one or more claims of the ’095 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Cipla’s Proposed Products in the United States.

           69.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 induce infringement of one or more claims of the ’095 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States.     On information and belief, upon FDA approval of Cipla’s ANDA, Cipla will

 intentionally encourage acts of direct infringement with knowledge of the ’095 patent and

 knowledge that its acts are encouraging infringement.

           70.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 contributorily infringe one or more claims of the ’095 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States. On information and belief, Cipla has had and continues to have knowledge that Cipla’s

 Proposed Products are especially adapted for a use that infringes one or more claims of the ’095

 patent and that there is no substantial non-infringing use for Cipla’s Proposed Products.

           71.   Celgene will be substantially and irreparably damaged and harmed if Cipla’s

 infringement of the ’095 patent is not enjoined.

           72.   Celgene does not have an adequate remedy at law.

           73.   This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.




                                                    13
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 14 of 401 PageID: 14



                            Count VI: Infringement of the ʼ621 Patent

           74.   Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

           75.   Cipla’s submission of its ANDA to engage in the commercial manufacture, use,

 sale, offer for sale, or importation into the United States of Cipla’s Proposed Products, prior to

 the expiration of the ’621 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

           76.   There is a justiciable controversy between the parties hereto as to the infringement

 of the ’621 patent.

           77.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 infringe one or more claims of the ’621 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Cipla’s Proposed Products in the United States.

           78.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 induce infringement of one or more claims of the ’621 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States.     On information and belief, upon FDA approval of Cipla’s ANDA, Cipla will

 intentionally encourage acts of direct infringement with knowledge of the ’621 patent and

 knowledge that its acts are encouraging infringement.

           79.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 contributorily infringe one or more claims of the ’621 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States. On information and belief, Cipla has had and continues to have knowledge that Cipla’s




                                                  14
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 15 of 401 PageID: 15



 Proposed Products are especially adapted for a use that infringes one or more claims of the ’621

 patent and that there is no substantial non-infringing use for Cipla’s Proposed Products.

           80.   Celgene will be substantially and irreparably damaged and harmed if Cipla’s

 infringement of the ’621 patent is not enjoined.

           81.   Celgene does not have an adequate remedy at law.

           82.   This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count VII: Infringement of the ’622 Patent

           83.   Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

           84.   Cipla’s submission of its ANDA to engage in the commercial manufacture, use,

 sale, offer for sale, or importation into the United States of Cipla’s Proposed Products, prior to

 the expiration of the ’622 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

           85.   There is a justiciable controversy between the parties hereto as to the infringement

 of the ’622 patent.

           86.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 infringe one or more claims of the ’622 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Cipla’s Proposed Products in the United States.

           87.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 induce infringement of one or more claims of the ’622 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States.     On information and belief, upon FDA approval of Cipla’s ANDA, Cipla will




                                                    15
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 16 of 401 PageID: 16



 intentionally encourage acts of direct infringement with knowledge of the ’622 patent and

 knowledge that its acts are encouraging infringement.

         88.     Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 contributorily infringe one or more claims of the ’622 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States. On information and belief, Cipla has had and continues to have knowledge that Cipla’s

 Proposed Products are especially adapted for a use that infringes one or more claims of the ’622

 patent and that there is no substantial non-infringing use for Cipla’s Proposed Products.

         89.     Celgene will be substantially and irreparably damaged and harmed if Cipla’s

 infringement of the ’622 patent is not enjoined.

         90.     Celgene does not have an adequate remedy at law.

         91.     This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count VIII: Infringement of the ’740 Patent

         92.     Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

         93.     Cipla’s submission of its ANDA to engage in the commercial manufacture, use,

 sale, offer for sale, or importation into the United States of Cipla’s Proposed Products, prior to

 the expiration of the ’740 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

         94.     There is a justiciable controversy between the parties hereto as to the infringement

 of the ’740 patent.




                                                    16
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 17 of 401 PageID: 17



           95.    Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 infringe one or more claims of the ’740 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Cipla’s Proposed Products in the United States.

           96.    Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 induce infringement of one or more claims of the ’740 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States.     On information and belief, upon FDA approval of Cipla’s ANDA, Cipla will

 intentionally encourage acts of direct infringement with knowledge of the ’740 patent and

 knowledge that its acts are encouraging infringement.

           97.    Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 contributorily infringe one or more claims of the ’740 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States. On information and belief, Cipla has had and continues to have knowledge that Cipla’s

 Proposed Products are especially adapted for a use that infringes one or more claims of the ’740

 patent and that there is no substantial non-infringing use for Cipla’s Proposed Products.

           98.    Celgene will be substantially and irreparably damaged and harmed if Cipla’s

 infringement of the ’740 patent is not enjoined.

           99.    Celgene does not have an adequate remedy at law.

           100.   This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count IX: Infringement of the ’717 Patent

           101.   Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.




                                                    17
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 18 of 401 PageID: 18



           102.   Cipla’s submission of its ANDA to engage in the commercial manufacture, use,

 sale, offer for sale, or importation into the United States of Cipla’s Proposed Products, prior to

 the expiration of the ’717 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

           103.   There is a justiciable controversy between the parties hereto as to the infringement

 of the ’717 patent.

           104.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 infringe one or more claims of the ’717 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Cipla’s Proposed Products in the United States.

           105.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 induce infringement of one or more claims of the ’717 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States.     On information and belief, upon FDA approval of Cipla’s ANDA, Cipla will

 intentionally encourage acts of direct infringement with knowledge of the ’717 patent and

 knowledge that its acts are encouraging infringement.

           106.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 contributorily infringe one or more claims of the ’717 patent under 35 U.S.C. § 271(c) by

 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States. On information and belief, Cipla has had and continues to have knowledge that Cipla’s

 Proposed Products are especially adapted for a use that infringes one or more claims of the ’717

 patent and that there is no substantial non-infringing use for Cipla’s Proposed Products.

           107.   Celgene will be substantially and irreparably damaged and harmed if Cipla’s

 infringement of the ’717 patent is not enjoined.




                                                    18
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 19 of 401 PageID: 19



           108.   Celgene does not have an adequate remedy at law.

           109.   This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                             Count X: Infringement of the ’120 Patent

           110.   Celgene repeats and realleges the allegations of the preceding paragraphs as if

 fully set forth herein.

           111.   Cipla’s submission of its ANDA to engage in the commercial manufacture, use,

 sale, offer for sale, or importation into the United States of Cipla’s Proposed Products, prior to

 the expiration of the ’120 patent, constitutes infringement of one or more of the claims of that

 patent under 35 U.S.C. § 271(e)(2)(A).

           112.   There is a justiciable controversy between the parties hereto as to the infringement

 of the ’120 patent.

           113.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 infringe one or more claims of the ’120 patent under 35 U.S.C. § 271(a) by making, using,

 offering to sell, selling, and/or importing Cipla’s Proposed Products in the United States.

           114.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 induce infringement of one or more claims of the ’120 patent under 35 U.S.C. § 271(b) by

 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States.     On information and belief, upon FDA approval of Cipla’s ANDA, Cipla will

 intentionally encourage acts of direct infringement with knowledge of the ’120 patent and

 knowledge that its acts are encouraging infringement.

           115.   Unless enjoined by this Court, upon FDA approval of Cipla’s ANDA, Cipla will

 contributorily infringe one or more claims of the ’120 patent under 35 U.S.C. § 271(c) by




                                                   19
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 20 of 401 PageID: 20



 making, using, offering to sell, selling, and/or importing Cipla’s Proposed Products in the United

 States. On information and belief, Cipla has had and continues to have knowledge that Cipla’s

 Proposed Products are especially adapted for a use that infringes one or more claims of the ’120

 patent and that there is no substantial non-infringing use for Cipla’s Proposed Products.

         116.       Celgene will be substantially and irreparably damaged and harmed if Cipla’s

 infringement of the ’120 patent is not enjoined.

         117.       Celgene does not have an adequate remedy at law.

         118.       This case is an exceptional one, and Celgene is entitled to an award of its

 reasonable attorneys’ fees under 35 U.S.C. § 285.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Celgene respectfully requests the following relief:

         (A)        A Judgment that Cipla has infringed the patents-in-suit by submitting ANDA No.

 213165;

         (B)        A Judgment that Cipla has infringed, and that Cipla’s making, using, selling,

 offering to sell, or importing Cipla’s Proposed Products will infringe one or more claims of the

 patents-in-suit;

         (C)        An Order that the effective date of FDA approval of ANDA No. 213165 be a date

 which is not earlier than the later of the expiration of the patents-in-suit, or any later expiration of

 exclusivity to which Celgene is or becomes entitled;

         (D)        Preliminary and permanent injunctions enjoining Cipla and its officers, agents,

 attorneys and employees, and those acting in privity or concert with them, from making, using,

 selling, offering to sell, or importing Cipla’s Proposed Products until after the expiration of the

 patents-in-suit, or any later expiration of exclusivity to which Celgene is or becomes entitled;




                                                    20
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 21 of 401 PageID: 21



         (E)    A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

 enjoining Cipla, its officers, agents, attorneys and employees, and those acting in privity or

 concert with them, from practicing any solid forms of lenalidomide, compositions, or methods as

 claimed in the patents-in-suit, or from actively inducing or contributing to the infringement of

 any claim of the patents-in-suit, until after the expiration of the patents-in-suit, or any later

 expiration of exclusivity to which Celgene is or becomes entitled;

         (F)    A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States, of Cipla’s Proposed Products will directly infringe, induce

 and/or contribute to infringement of the patents-in-suit;

         (G)    To the extent that Cipla has committed any acts with respect to the solid forms of

 lenalidomide, compositions, or methods claimed in the patents-in-suit, other than those acts

 expressly exempted by 35 U.S.C. § 271(e)(1), a Judgment awarding Celgene damages for such

 acts;

         (H)    If Cipla engages in the commercial manufacture, use, offer for sale, sale, and/or

 importation into the United States of Cipla’s Proposed Products prior to the expiration of the

 patents-in-suit, a Judgment awarding damages to Celgene resulting from such infringement,

 together with interest;

         (I)    A Judgment declaring that the patents-in-suit remain valid and enforceable;

         (J)    A Judgment that this is an exceptional case pursuant to 35 U.S.C. § 285 and

 awarding Celgene its attorneys’ fees incurred in this action;

         (K)    A Judgment awarding Celgene its costs and expenses incurred in this action; and

         (L)    Such further and other relief as this Court may deem just and proper.




                                                 21
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 22 of 401 PageID: 22



 Dated: July 3, 2019                   By: s/ Charles M. Lizza_______
                                            Charles M. Lizza
 Of Counsel:                                William C. Baton
                                            SAUL EWING ARNSTEIN & LEHR LLP
 F. Dominic Cerrito                         One Riverfront Plaza, Suite 1520
 Eric C. Stops                              Newark, New Jersey 07102-5426
 Andrew S. Chalson                          (973) 286-6700
 QUINN EMANUEL URQUHART &                   clizza@saul.com
 SULLIVAN, LLP
 51 Madison Avenue, 22nd Floor              Attorneys for Plaintiff
 New York, New York 10010                   Celgene Corporation
 (212) 849-7000

 Anthony M. Insogna
 Cary Miller, Ph.D.
 JONES DAY
 4655 Executive Drive
 San Diego, CA 92121
 (858) 314-1200

 Matthew J. Hertko
 JONES DAY
 77 W. Wacker Drive
 Chicago, IL 60601
 (312) 782-3939




                                      22
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 23 of 401 PageID: 23



                  CERTIFICATION PURSUANT TO L. CIV. R. 11.2 & 40.1

        Pursuant to Local Civil Rules 11.2 and 40.1, I hereby certify that the matters captioned

 Celgene Corporation v. Apotex Inc., Civil Action No. 19-6999 (SDW) (LDW) (D.N.J.); Celgene

 Corporation v. Hetero Labs Limited, et al., Civil Action No. 18-17463 (SDW)(LDW) (D.N.J.);

 Celgene Corporation v. Sun Pharmaceutical Industries, Inc., et al., Civil Action No. 18-11630

 (SDW)(LDW) (D.N.J.); Celgene Corporation v. Apotex Inc., Civil Action No. 18-461

 (SDW)(LDW) (D.N.J.); Celgene Corporation v. Cipla Limited, Civil Action No. 17-6163

 (SDW)(LDW) (D.N.J.); Celgene Corporation v. Dr. Reddy’s Laboratories, Ltd., et al., Civil

 Action No. 17-5314 (SDW)(LDW) (D.N.J.); Celgene Corporation v. Zydus Pharmaceuticals

 (USA) Inc., et al., Civil Action No. 17-2528 (SDW)(LDW) (D.N.J.); and Celgene Corporation v.

 Dr. Reddy’s Laboratories, Ltd., et al., Civil Action No. 16-7704 (SDW)(LDW) (D.N.J.) are

 related to the matter in controversy because the matter in controversy involves the same plaintiff

 and some of the same patents, and because Cipla is seeking FDA approval to market generic

 versions of the same pharmaceutical product.

        I further certify that, to the best of my knowledge, the matter in controversy is not the

 subject of any other action pending in any court, or of any pending arbitration or administrative

 proceeding.

 Dated: July 3, 2019                               By: s/ Charles M. Lizza_______
                                                        Charles M. Lizza
 Of Counsel:                                            William C. Baton
                                                        SAUL EWING ARNSTEIN & LEHR LLP
 F. Dominic Cerrito                                     One Riverfront Plaza, Suite 1520
 Eric C. Stops                                          Newark, New Jersey 07102-5426
 Andrew S. Chalson                                      (973) 286-6700
 QUINN EMANUEL URQUHART &                               clizza@saul.com
 SULLIVAN, LLP
 51 Madison Avenue, 22nd Floor                           Attorneys for Plaintiff
 New York, New York 10010                                Celgene Corporation
 (212) 849-7000



                                                 23
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 24 of 401 PageID: 24




 Anthony M. Insogna
 Cary Miller, Ph.D.
 JONES DAY
 4655 Executive Drive
 San Diego, CA 92121
 (858) 314-1200

 Matthew J. Hertko
 JONES DAY
 77 W. Wacker Drive
 Chicago, IL 60601
 (312) 782-3939




                                      24
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 25 of 401 PageID: 25




                  EXHIBIT A
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 26 of 401 PageID: 26
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 27 of 401 PageID: 27
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 28 of 401 PageID: 28
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 29 of 401 PageID: 29
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 30 of 401 PageID: 30
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 31 of 401 PageID: 31
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 32 of 401 PageID: 32
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 33 of 401 PageID: 33
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 34 of 401 PageID: 34
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 35 of 401 PageID: 35
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 36 of 401 PageID: 36
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 37 of 401 PageID: 37
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 38 of 401 PageID: 38
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 39 of 401 PageID: 39
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 40 of 401 PageID: 40
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 41 of 401 PageID: 41
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 42 of 401 PageID: 42
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 43 of 401 PageID: 43
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 44 of 401 PageID: 44
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 45 of 401 PageID: 45
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 46 of 401 PageID: 46
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 47 of 401 PageID: 47
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 48 of 401 PageID: 48
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 49 of 401 PageID: 49
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 50 of 401 PageID: 50
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 51 of 401 PageID: 51
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 52 of 401 PageID: 52
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 53 of 401 PageID: 53
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 54 of 401 PageID: 54
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 55 of 401 PageID: 55
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 56 of 401 PageID: 56
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 57 of 401 PageID: 57
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 58 of 401 PageID: 58
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 59 of 401 PageID: 59
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 60 of 401 PageID: 60
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 61 of 401 PageID: 61
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 62 of 401 PageID: 62
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 63 of 401 PageID: 63
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 64 of 401 PageID: 64
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 65 of 401 PageID: 65
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 66 of 401 PageID: 66
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 67 of 401 PageID: 67
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 68 of 401 PageID: 68
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 69 of 401 PageID: 69
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 70 of 401 PageID: 70
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 71 of 401 PageID: 71
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 72 of 401 PageID: 72
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 73 of 401 PageID: 73
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 74 of 401 PageID: 74
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 75 of 401 PageID: 75
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 76 of 401 PageID: 76
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 77 of 401 PageID: 77
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 78 of 401 PageID: 78
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 79 of 401 PageID: 79
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 80 of 401 PageID: 80
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 81 of 401 PageID: 81
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 82 of 401 PageID: 82
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 83 of 401 PageID: 83
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 84 of 401 PageID: 84
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 85 of 401 PageID: 85
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 86 of 401 PageID: 86
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 87 of 401 PageID: 87
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 88 of 401 PageID: 88
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 89 of 401 PageID: 89
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 90 of 401 PageID: 90
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 91 of 401 PageID: 91
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 92 of 401 PageID: 92
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 93 of 401 PageID: 93
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 94 of 401 PageID: 94
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 95 of 401 PageID: 95
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 96 of 401 PageID: 96
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 97 of 401 PageID: 97
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 98 of 401 PageID: 98
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 99 of 401 PageID: 99
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 100 of 401 PageID: 100
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 101 of 401 PageID: 101
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 102 of 401 PageID: 102




                    EXHIBIT B
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 103 of 401 PageID: 103
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 104 of 401 PageID: 104
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 105 of 401 PageID: 105
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 106 of 401 PageID: 106
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 107 of 401 PageID: 107
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 108 of 401 PageID: 108
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 109 of 401 PageID: 109
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 110 of 401 PageID: 110
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 111 of 401 PageID: 111
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 112 of 401 PageID: 112
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 113 of 401 PageID: 113
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 114 of 401 PageID: 114
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 115 of 401 PageID: 115
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 116 of 401 PageID: 116
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 117 of 401 PageID: 117
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 118 of 401 PageID: 118
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 119 of 401 PageID: 119
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 120 of 401 PageID: 120
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 121 of 401 PageID: 121
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 122 of 401 PageID: 122
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 123 of 401 PageID: 123
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 124 of 401 PageID: 124
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 125 of 401 PageID: 125
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 126 of 401 PageID: 126
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 127 of 401 PageID: 127
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 128 of 401 PageID: 128
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 129 of 401 PageID: 129
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 130 of 401 PageID: 130
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 131 of 401 PageID: 131
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 132 of 401 PageID: 132
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 133 of 401 PageID: 133
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 134 of 401 PageID: 134
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 135 of 401 PageID: 135
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 136 of 401 PageID: 136
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 137 of 401 PageID: 137
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 138 of 401 PageID: 138
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 139 of 401 PageID: 139
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 140 of 401 PageID: 140
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 141 of 401 PageID: 141
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 142 of 401 PageID: 142
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 143 of 401 PageID: 143
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 144 of 401 PageID: 144
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 145 of 401 PageID: 145
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 146 of 401 PageID: 146
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 147 of 401 PageID: 147
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 148 of 401 PageID: 148
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 149 of 401 PageID: 149
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 150 of 401 PageID: 150
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 151 of 401 PageID: 151
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 152 of 401 PageID: 152
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 153 of 401 PageID: 153
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 154 of 401 PageID: 154
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 155 of 401 PageID: 155
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 156 of 401 PageID: 156
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 157 of 401 PageID: 157
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 158 of 401 PageID: 158
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 159 of 401 PageID: 159
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 160 of 401 PageID: 160
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 161 of 401 PageID: 161
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 162 of 401 PageID: 162
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 163 of 401 PageID: 163
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 164 of 401 PageID: 164
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 165 of 401 PageID: 165
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 166 of 401 PageID: 166
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 167 of 401 PageID: 167
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 168 of 401 PageID: 168
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 169 of 401 PageID: 169
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 170 of 401 PageID: 170
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 171 of 401 PageID: 171
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 172 of 401 PageID: 172
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 173 of 401 PageID: 173
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 174 of 401 PageID: 174
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 175 of 401 PageID: 175
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 176 of 401 PageID: 176
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 177 of 401 PageID: 177
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 178 of 401 PageID: 178
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 179 of 401 PageID: 179




                   EXHIBIT C
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 180 of 401 PageID: 180
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 181 of 401 PageID: 181
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 182 of 401 PageID: 182
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 183 of 401 PageID: 183
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 184 of 401 PageID: 184
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 185 of 401 PageID: 185
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 186 of 401 PageID: 186
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 187 of 401 PageID: 187
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 188 of 401 PageID: 188
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 189 of 401 PageID: 189
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 190 of 401 PageID: 190
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 191 of 401 PageID: 191
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 192 of 401 PageID: 192
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 193 of 401 PageID: 193
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 194 of 401 PageID: 194
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 195 of 401 PageID: 195
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 196 of 401 PageID: 196
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 197 of 401 PageID: 197
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 198 of 401 PageID: 198
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 199 of 401 PageID: 199
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 200 of 401 PageID: 200
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 201 of 401 PageID: 201
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 202 of 401 PageID: 202
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 203 of 401 PageID: 203
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 204 of 401 PageID: 204
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 205 of 401 PageID: 205
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 206 of 401 PageID: 206
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 207 of 401 PageID: 207
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 208 of 401 PageID: 208
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 209 of 401 PageID: 209
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 210 of 401 PageID: 210
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 211 of 401 PageID: 211
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 212 of 401 PageID: 212




                   EXHIBIT D
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 213 of 401 PageID: 213
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 214 of 401 PageID: 214
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 215 of 401 PageID: 215
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 216 of 401 PageID: 216
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 217 of 401 PageID: 217
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 218 of 401 PageID: 218
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 219 of 401 PageID: 219
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 220 of 401 PageID: 220
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 221 of 401 PageID: 221
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 222 of 401 PageID: 222
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 223 of 401 PageID: 223
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 224 of 401 PageID: 224
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 225 of 401 PageID: 225
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 226 of 401 PageID: 226
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 227 of 401 PageID: 227
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 228 of 401 PageID: 228
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 229 of 401 PageID: 229
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 230 of 401 PageID: 230
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 231 of 401 PageID: 231
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 232 of 401 PageID: 232
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 233 of 401 PageID: 233
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 234 of 401 PageID: 234
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 235 of 401 PageID: 235
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 236 of 401 PageID: 236
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 237 of 401 PageID: 237
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 238 of 401 PageID: 238
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 239 of 401 PageID: 239
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 240 of 401 PageID: 240
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 241 of 401 PageID: 241
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 242 of 401 PageID: 242




                    EXHIBIT E
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 243 of 401 PageID: 243
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 244 of 401 PageID: 244
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 245 of 401 PageID: 245
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 246 of 401 PageID: 246
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 247 of 401 PageID: 247
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 248 of 401 PageID: 248
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 249 of 401 PageID: 249
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 250 of 401 PageID: 250
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 251 of 401 PageID: 251
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 252 of 401 PageID: 252
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 253 of 401 PageID: 253
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 254 of 401 PageID: 254
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 255 of 401 PageID: 255
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 256 of 401 PageID: 256
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 257 of 401 PageID: 257
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 258 of 401 PageID: 258
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 259 of 401 PageID: 259
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 260 of 401 PageID: 260
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 261 of 401 PageID: 261
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 262 of 401 PageID: 262
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 263 of 401 PageID: 263
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 264 of 401 PageID: 264
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 265 of 401 PageID: 265
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 266 of 401 PageID: 266
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 267 of 401 PageID: 267
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 268 of 401 PageID: 268
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 269 of 401 PageID: 269
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 270 of 401 PageID: 270
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 271 of 401 PageID: 271
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 272 of 401 PageID: 272




                    EXHIBIT F
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 273 of 401 PageID: 273
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 274 of 401 PageID: 274
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 275 of 401 PageID: 275
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 276 of 401 PageID: 276
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 277 of 401 PageID: 277
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 278 of 401 PageID: 278
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 279 of 401 PageID: 279
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 280 of 401 PageID: 280
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 281 of 401 PageID: 281
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 282 of 401 PageID: 282
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 283 of 401 PageID: 283
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 284 of 401 PageID: 284
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 285 of 401 PageID: 285
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 286 of 401 PageID: 286
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 287 of 401 PageID: 287
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 288 of 401 PageID: 288
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 289 of 401 PageID: 289
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 290 of 401 PageID: 290
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 291 of 401 PageID: 291
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 292 of 401 PageID: 292
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 293 of 401 PageID: 293
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 294 of 401 PageID: 294
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 295 of 401 PageID: 295
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 296 of 401 PageID: 296
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 297 of 401 PageID: 297
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 298 of 401 PageID: 298
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 299 of 401 PageID: 299
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 300 of 401 PageID: 300
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 301 of 401 PageID: 301
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 302 of 401 PageID: 302
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 303 of 401 PageID: 303




                   EXHIBIT G
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 304 of 401 PageID: 304
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 305 of 401 PageID: 305
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 306 of 401 PageID: 306
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 307 of 401 PageID: 307
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 308 of 401 PageID: 308
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 309 of 401 PageID: 309
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 310 of 401 PageID: 310
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 311 of 401 PageID: 311
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 312 of 401 PageID: 312
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 313 of 401 PageID: 313
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 314 of 401 PageID: 314
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 315 of 401 PageID: 315
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 316 of 401 PageID: 316
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 317 of 401 PageID: 317
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 318 of 401 PageID: 318
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 319 of 401 PageID: 319
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 320 of 401 PageID: 320
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 321 of 401 PageID: 321
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 322 of 401 PageID: 322
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 323 of 401 PageID: 323
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 324 of 401 PageID: 324
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 325 of 401 PageID: 325
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 326 of 401 PageID: 326
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 327 of 401 PageID: 327
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 328 of 401 PageID: 328
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 329 of 401 PageID: 329
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 330 of 401 PageID: 330
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 331 of 401 PageID: 331
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 332 of 401 PageID: 332
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 333 of 401 PageID: 333
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 334 of 401 PageID: 334




                   EXHIBIT H
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 335 of 401 PageID: 335
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 336 of 401 PageID: 336
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 337 of 401 PageID: 337
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 338 of 401 PageID: 338
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 339 of 401 PageID: 339
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 340 of 401 PageID: 340
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 341 of 401 PageID: 341
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 342 of 401 PageID: 342
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 343 of 401 PageID: 343
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 344 of 401 PageID: 344
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 345 of 401 PageID: 345
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 346 of 401 PageID: 346
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 347 of 401 PageID: 347
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 348 of 401 PageID: 348
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 349 of 401 PageID: 349
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 350 of 401 PageID: 350
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 351 of 401 PageID: 351
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 352 of 401 PageID: 352
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 353 of 401 PageID: 353
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 354 of 401 PageID: 354
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 355 of 401 PageID: 355
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 356 of 401 PageID: 356
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 357 of 401 PageID: 357




                     EXHIBIT I
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 358 of 401 PageID: 358
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 359 of 401 PageID: 359
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 360 of 401 PageID: 360
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 361 of 401 PageID: 361
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 362 of 401 PageID: 362
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 363 of 401 PageID: 363
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 364 of 401 PageID: 364
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 365 of 401 PageID: 365
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 366 of 401 PageID: 366
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 367 of 401 PageID: 367
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 368 of 401 PageID: 368
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 369 of 401 PageID: 369
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 370 of 401 PageID: 370
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 371 of 401 PageID: 371
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 372 of 401 PageID: 372
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 373 of 401 PageID: 373
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 374 of 401 PageID: 374
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 375 of 401 PageID: 375
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 376 of 401 PageID: 376
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 377 of 401 PageID: 377
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 378 of 401 PageID: 378
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 379 of 401 PageID: 379




                    EXHIBIT J
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 380 of 401 PageID: 380
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 381 of 401 PageID: 381
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 382 of 401 PageID: 382
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 383 of 401 PageID: 383
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 384 of 401 PageID: 384
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 385 of 401 PageID: 385
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 386 of 401 PageID: 386
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 387 of 401 PageID: 387
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 388 of 401 PageID: 388
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 389 of 401 PageID: 389
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 390 of 401 PageID: 390
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 391 of 401 PageID: 391
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 392 of 401 PageID: 392
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 393 of 401 PageID: 393
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 394 of 401 PageID: 394
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 395 of 401 PageID: 395
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 396 of 401 PageID: 396
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 397 of 401 PageID: 397
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 398 of 401 PageID: 398
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 399 of 401 PageID: 399
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 400 of 401 PageID: 400
Case 2:19-cv-14731-SDW-LDW Document 1 Filed 07/03/19 Page 401 of 401 PageID: 401
